In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐2987 
RAYMOND S. MCGAUGH, 
                                                            Petitioner‐Appellee, 

                                                    v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                                          Respondent‐Appellant. 
                                  ____________________ 

                       Appeal from the United States Tax Court. 
                       No. 13665‐14 — David Gustafson, Judge. 
                                  ____________________ 

        ARGUED FEBRUARY 22, 2017 — DECIDED JUNE 26, 2017 
                    ____________________ 

   Before BAUER and WILLIAMS, Circuit Judges, and DEGUILIO, 
District Judge. 
   DEGUILIO, District Judge. This appeal from the Tax Court 
addresses  whether  a  taxable  distribution  occurs  where  an 
individual  directs  his  IRA  custodian  to  wire  funds  directly 
from  his  IRA  to  purchase  securities,  but  his  custodian  does 
not accept the resulting share certificate. For the reasons that 

                                                 
 Of the Northern District of Indiana, sitting by designation. 
2                                                               No. 16‐2987 

follow, we conclude that the petitioner was never in actual or 
constructive receipt of funds from his IRA. Accordingly, we 
affirm the judgment of the Tax Court. 
                                                    I. 
   Petitioner  Raymond  McGaugh  has  had  an  Individual 
Retirement Account (IRA) with Merrill Lynch, Pierce, Fenner 
& Smith, Inc. (Merrill Lynch) since 2002. In summer 2011, he 
requested  that  Merrill  Lynch  use  money  from  that  IRA  to 
purchase  7,500  shares  of  stock  issued  by  First  Personal 
Financial Corporation (FPFC), a privately held company. For 
reasons  that  are  not  clear  from  the  record,  Merrill  Lynch 
would  not  purchase  those  shares  on  McGaugh’s  behalf.  So, 
McGaugh called Merrill Lynch and initiated a wire transfer of 
$50,000  from  his  IRA  directly  to  FPFC,  which  occurred  on 
October 7, 2011. 
     On  November  28,  2011,  FPFC  issued  a  stock  certificate 
titled  “Raymond  McGaugh  IRA  FBO  Raymond  McGaugh”, 
which it mailed to Merrill Lynch.1 Merrill Lynch says it then 
received this certificate in early 2012 (though FPFC claims to 
have  sent  it  earlier).  After  receiving  the  certificate,  Merrill 
Lynch  did  not  retain  it,  believing  McGaugh’s  transaction  to 
have impermissibly exceeded the 60‐day window applicable 
to rollovers of IRA assets under 26 U.S.C. § 408(d)(3). Rather, 
Merrill Lynch attempted to send the certificate to McGaugh 
twice in February 2012, but the United States Postal Service 
returned  it  both  times  (McGaugh  says  this  is  because  the 

                                                 
1 While the IRS argued in briefing that the certificate was incorrectly titled, 

since  McGaugh’s  IRA  is actually  named “MLPF&S Cust  FPO Raymond 
McGaugh IRA FBO Raymond McGaugh”, it conceded at oral argument 
that this is irrelevant. 
No. 16‐2987                                                           3

certificate was mailed to an incorrect address). On the second 
occasion, it was marked as “refused.” Merrill Lynch then sent 
the certificate to McGaugh a third time via FedEx and it was 
not  returned.  The  shares  were  never  deposited  into 
McGaugh’s  IRA.  The  location  of  the  share  certificate  is 
currently  unknown.  The  IRS  contends  that  McGaugh 
possesses it, though McGaugh denies that allegation. 
    Following  these  events,  Merrill  Lynch  characterized  the 
wire transfer as a taxable distribution and issued a Form 1099‐
R.  McGaugh  claims  he  never  received  that  form.  On  March 
17, 2014 the IRS issued a notice of deficiency, which indicated 
that McGaugh had failed to report a $50,000 distribution for 
the tax year 2011. It accordingly assessed McGaugh tax due in 
the amount of $13,538 and a substantial‐tax‐understatement 
penalty of $2,708. 
    McGaugh  then  filed  suit,  contending  that  this  was  an 
error. The Tax Court agreed, holding on summary judgment 
that McGaugh did not take a taxable distribution from his IRA 
in 2011. The IRS now appeals that decision. 
                                    II. 
   The Court of Appeals reviews decisions of the Tax Court 
“in the same manner and to the same extent as decisions of 
the  district  courts  in  civil  actions  tried  without  a  jury.”  26 
U.S.C.  §  7482(a)(1).  Accordingly,  we  review  the  Tax  Court’s 
grant  of  summary  judgment  de  novo.  Musa  v.  Commissioner, 
854 F.3d 934, 938 (7th Cir. 2017). As the nonmoving party, we 
take the facts in the light most favorable to the IRS. See Rabinak 
4                                                         No. 16‐2987 

v. United Bhd. of Carpenters Pension Fund, 832 F.3d 750, 753 (7th 
Cir. 2016). 
    The  core  issue  in  this  case  is  whether  McGaugh  made  a 
taxable withdrawal from his retirement account. See 26 U.S.C. 
§  408(d)(1)  (providing  that  IRA  distributions  are  generally 
subject  to  income  tax).  Though  McGaugh  never  physically 
received any cash or other assets from his IRA during the 2011 
tax year, the IRS nevertheless asserts that McGaugh took such 
a  distribution  because  he  constructively  received  IRA 
proceeds. 
    Under  the  doctrine  of  constructive  receipt,  a  person 
receives income “not only when paid in hand but also when 
the economic value is within the taxpayer’s control.” United 
States v. Fletcher, 562 F.3d 839, 843 (7th Cir. 2009). Constructive 
receipt  thus  occurs  where  income  “is  credited  to  [an 
individual’s]  account,  set  apart  for  him,  or  otherwise  made 
available so that he may draw upon it at any time, or so that 
he could have drawn upon it during the taxable year if notice 
of intention to withdraw had been given. However, income is 
not  constructively  received  if  the  taxpayer’s  control  of  its 
receipt is subject to substantial limitations or restrictions.” 26 
C.F.R. § 1.451‐2(a). 
   A review of the record reveals no evidence that McGaugh 
was in constructive receipt of assets from his IRA. First, as the 
IRS  essentially  conceded  at  oral  argument,  it  is  clear 
McGaugh  did  not  constructively  receive  stock.  The  FPFC 
share certificate was never in his physical possession during 
the 2011 tax year. There is also no evidence that he had any 
control over those shares or the rights associated with them 
that  could  give  rise  to  a  finding  of  constructive  receipt.  See 
Ancira  v.  Commissioner,  119  T.C.  135,  138–39  (2002);  United 
No. 16‐2987                                                                       5

States v. Fort, 638 F.3d 1334, 1340–41 (11th Cir. 2011). Indeed, 
the  share  certificate  was  issued  in  the  name  of  “Raymond 
McGaugh  IRA  FBO  Raymond  McGaugh”  rather  than 
McGaugh’s  own  name.  And  when  McGaugh  requested  a 
replacement  share  certificate,  FPFC  refused  to  issue  one 
without  first  receiving  indemnification  from  Merrill  Lynch. 
Thus,  this  case  is  similar  to  Ancira,  in  which  the  Tax  Court 
found no constructive receipt where the petitioner was not a 
holder  of,  and  accordingly  could  not  negotiate  the  check  at 
issue.2  
    The  IRS’  primary  argument  is  that  McGaugh 
constructively received funds from his IRA when he directed 
Merrill Lynch to wire them at his discretion to FPFC. It notes 
that  a  party  cannot  circumvent  the  rules  on  taxable  income 
simply by  directing  a distribution to a third  party. We have 
recognized  this  commonsense  proposition  before.  Fletcher, 
562 F.3d at 843 (“a person who earns income canʹt avoid tax 
by telling his employer to send a paycheck to his college, or 
his son, rather than to his bank”); see also Old Colony Trust Co. 

                                                 
2 Relatedly, we reject the IRS’ reliance on Estate of Brooks v. Commissioner, 

50  T.C.  585  (1968).  That  case  found  that  an  individual  did  not 
constructively  receive  retirement  funds  where  the  distribution  of  those 
funds was subject to restrictions imposed by retirement plan trustees. In 
contrast,  the  IRS  contends  that  McGaugh’s  decision  to  title  the  stock 
certificate  in  the  name  of  his  IRA  amounts  to  a  self‐imposed  restriction 
insufficient to avoid constructive receipt. But we do not believe holding 
securities  in  a  tax  shelter  is  the  sort  of  end‐run  around  possession  the 
constructive  receipt  doctrine  is  intended  to  address.  Moreover,  we  note 
that  even  though  McGaugh  may  have  made  the  initial  decision  to 
purchase FPFC stock, once he did so he had no control over that stock, as 
evidenced  by  FPFC’s  refusal  to  issue  a  replacement  share  certificate 
without first receiving indemnification from Merrill Lynch. 
6                                                      No. 16‐2987 

v.  Commissioner,  279  U.S.  716,  729  (1929)  (finding  that  an 
employee received taxable income where his employer paid 
tax liability on his behalf). 
    It is not, however, implicated in this case. McGaugh didn’t 
direct a distribution to a third party; he bought stock. That is 
a  prototypical,  permissible  IRA  transaction.  See  Ancira,  119 
T.C. at 137 (noting that there is unquestionably no distribution 
where  a  beneficiary  merely  directs  his  IRA  custodian  to 
purchase stock); Hampshire Grp., Ltd. v. Kuttner, No. 3607, 2010 
WL  2739995,  at  *27  (Del.  Ch.  July  12,  2010)  (noting  that 
constructive  receipt  concerns  not  whether  a  deferred 
compensation plan participant “can participate in the plan’s 
choice  of  investments”  but  whether  “the  funds  were  made 
currently available to the plan participant to meet immediate 
financial  needs.”).  Further,  there  is  no  indication  that 
McGaugh orchestrated this purchase for the benefit of FPFC 
or for any reason other than because he wished to obtain stock 
to  be  held  in  his  IRA.  Thus,  there  is  no  evidence  that  he 
constructively  received  funds,  either  in  ordering  Merrill 
Lynch to wire funds to FPFC, or in any other respect. 
    As such, we conclude that McGaugh did not have actual 
or constructive receipt of any assets from his IRA during the 
2011 tax year and so did not take a distribution from his IRA 
during that time. The judgment of the Tax Court is therefore 
AFFIRMED.